DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2019-47261 (Nippon; cited by Applicant) in view of WO 2019/049616 (NTT; cited by Applicant).

Regarding claim 1, Nippon teaches an optical transmission system comprising: 
an optical transmission unit configured to modulate an optical signal (FIG. 1: transmission unit 1 including modulators 7c) into which a known signal is inserted and to transmit the optical signal; and 
an optical reception unit configured to receive the optical signal from the optical transmission unit, wherein the optical reception unit includes: an optical receiver (FIG. 1: receiver 3 including PDs; [0026]: “The optical receiver 9 includes … a photo diode (PD; Photo Diode) (not shown) …”; see also [0027]) configured to perform coherent detection of a reception signal of the optical signal received from the optical transmission unit (FIG.. 1: LO 9b and compensation unit 11 and signal processor 12; [0003]: “… The optical receiver performs coherent detection of the received optical signal and the local oscillation light …”); 
a receiver transfer function estimation section (FIG. 1: receiver transfer function estimation units 13, 14; see [0028]-[0037]) configured to estimate a nonlinear response transfer function of the optical receiver ([0018]: “… the transfer function is not limited to a linear function, and may be a function representing a nonlinear characteristic …”) based on the known signal included in the reception signal after the detection by the optical receiver; and 
a receiver compensation section (FIG. 1: receiver compensation unit 11) configured to compensate nonlinear distortion of the optical signal after the detection based on the nonlinear response transfer function which the receiver transfer function estimation section estimates. 

Nonlinear Response Transfer Function
As discussed above, Nippon teaches that the transfer function is not limited to a linear function.  See:
[0018] Hereinafter, an optical transmission characteristic compensation system and an optical transmission characteristic compensation method according to an embodiment of the present invention will be described with reference to the accompanying drawings. The same or corresponding components may be denoted by the same reference numerals and repeated description may be omitted. Note that the term “transfer function” used hereinafter may be any function, such as a function, a mathematical expression, a circuit, a line, or the like, which represents a transmission characteristic such as a device, a component, a propagation path, or the like. Further, the transfer function is not limited to a linear function, and may be a function representing a nonlinear characteristic or the like. Further, “transmission” and “transmission” are basically regarded as synonymous within the scope of the present invention. 
It would have been obvious that the transfer function can be implemented in a known manner, such as the non-linear response transfer function taught as a contemplated variation.  

NTT document.
With regard to NTT, Applicant submitted a translation of what appears to be two documents, both listed as WO 2019/049616 A1.  The first is four pages, and the second is 15 pages.  This is interpreted as the WO 2019/049616 A1 document, and the two parts are, perhaps, a consequence of the machine translation.  
Also, there are no paragraph numbers provided in the translation.  Therefore, larger portions of the document are provided below to help with context and to make it easier for applicant to find the particular portions of the translation from which the material is quoted.

Using a Known Signal, Estimating a Response Function, and Compensating.
With regard to transmitting a known signal, estimating a response transfer function, and compensating based on the transfer function, see NTT:
An optical transmission characteristic estimation system is a method of estimating transmission characteristics of first and second optical transceivers mutually connected via an optical transmission path, wherein the second light is transmitted only by the second optical transceiver. An estimation step of estimating a temporary transfer function or an inverse transfer function of a receiver of the transceiver; and a second known signal when the first known signal is transmitted from the first optical transceiver to the second optical transceiver. The transfer function or inverse of the transmitter of the first optical transceiver from the first data acquired by the optical transceiver and the temporary transfer function or inverse transfer function of the receiver of the second optical transceiver A first step of estimating a transfer function; a transfer function or an inverse transfer function of the transmission unit of the first optical transceiver estimated in the first step from the second optical transceiver; A second step of transmitting to the optical transceiver of A second known signal transmitted / received from the first optical transceiver, the second known signal compensated by the transfer function or the inverse transfer function of the transmission unit of the first optical transceiver transmitted in the second step Further comprising a third step of estimating a transfer function or an inverse transfer function of the reception unit of the second optical transceiver from the second data acquired by the second optical transceiver when transmitted to the device. The optical transmission characteristic estimation method characterized by the above.
In the estimation step, from the third data output from the receiving unit when a test signal having a known spectrum is input to the input end of the receiving unit of the second optical transceiver, the second optical transceiver The method according to claim 1, wherein the temporary transfer function or the inverse transfer function of the receiving unit is estimated.
In other words, this teaches inserting a known signal and estimating the transfer function based on that known signals.  This is discussed in more detail below:
A method in which first and second estimation units estimate transmission characteristics of first and second optical transceivers connected to each other via an optical transmission path, the first optical transceiver to the second optical transceiver. The first data acquired by the second optical transceiver when transmitting the first known signal to the first optical transceiver, and a temporary transfer function or reverse transfer function of the receiving unit of the second optical transceiver; A first step of estimating a transfer function or an inverse transfer function of the transmission unit of the first optical transceiver from the second estimation unit; and the first optical transceiver estimated in the first step A second step of causing the second estimation unit to transmit the transfer function or the inverse transfer function of the transmission unit from the second optical transceiver to the first optical transceiver; and Transfer function or inverse transfer function of the transmission unit of the first optical transceiver which has been transmitted Therefore, when the first estimation unit compensates the second known signal and transmits it from the first optical transceiver to the second optical transceiver, and the compensated second known signal is transmitted. A third step in which the second estimation unit estimates a transfer function or an inverse transfer function of the reception unit of the second optical transceiver from the second data acquired by the second optical transceiver; Third data acquired by the first optical transceiver when transmitting a third known signal from the second optical transceiver to the first optical transceiver, and reception of the first optical transceiver A fourth step of estimating the transfer function or inverse transfer function of the transmission unit of the second optical transceiver from the provisional transfer function or inverse transfer function of the second unit; Transfer function or reverse transfer function of the transmission unit of the second optical transceiver estimated in step A fifth step of causing the first estimation unit to transmit the first optical transceiver to the second optical transceiver; and the second optical transceiver transmitted in the fifth step. The second estimation unit compensates a fourth known signal according to a transfer function or an inverse transfer function of the transmission unit and transmits the signal from the second optical transceiver to the first optical transceiver, and the compensation is performed. The first estimation of the transfer function or inverse transfer function of the reception unit of the first optical transceiver from the fourth data acquired by the first optical transceiver when the fourth known signal is transmitted And a sixth step of estimating, and transmitting and receiving a flag between the first estimation unit and the second estimation unit, each estimation unit receiving the flag according to the timing at which it is received. Of the first to third steps and the fourth to sixth steps An optical transmission characteristic estimation method characterized by deciding which to implement first.
First and second estimation units for estimating transmission characteristics of first and second optical transceivers connected to each other via an optical transmission path, the second optical transceiver comprising: The estimation unit estimates a temporary transfer function or an inverse transfer function of the reception unit of the second optical transceiver, and the second estimation unit is configured to estimate the first optical transceiver to the second optical transceiver. The first data acquired by the second optical transceiver when the first known signal is transmitted, and the temporary transfer function or the inverse transfer function of the reception unit of the second optical transceiver, The transfer function or inverse transfer function of the transmission unit of the first optical transceiver is estimated, and the estimated transfer function or inverse transfer function of the transmission unit of the first optical transceiver is estimated from the second optical transceiver. Transmitting to the first optical transceiver, the first estimation unit transmitting the transmitted first optical transmitter The second known signal is compensated by the transfer function or inverse transfer function of the transmission unit of the receiver, and the compensated second known signal is transmitted from the first optical transceiver to the second optical transceiver. The second estimation unit is configured to receive the second data obtained by the second optical transceiver when transmitting the compensated second known signal, the receiving unit of the second optical transceiver. An optical transmission characteristic estimation system characterized by estimating a transfer function or an inverse transfer function of [sic].
FIG. 1 illustrates one embodiment of the system.

    PNG
    media_image1.png
    505
    1029
    media_image1.png
    Greyscale

See also the discussion of the functionality with regard to FIG. 2, which describes the process in more detail:
The operation (steps S1 to S4) of the estimated sequence will be described. First, the second estimation unit 18 estimates a temporary transfer function or an inverse transfer function of the reception unit 16b of the second optical transceiver 16 (step S1). Next, the second estimation unit 18 estimates the transfer function or the inverse transfer function of the transmission unit 9a of the first optical transceiver 9 (step S2). Next, the transfer function or inverse transfer function of the transmitter 9a of the first optical transmitter-receiver 9 estimated in step S2 is transmitted to the second optical transmitter-receiver 16 from the second optical transmitter-receiver 16. To transmit (step S3). Next, the second estimation unit 18 estimates a true transfer function or an inverse transfer function of the reception unit 16b of the second optical transceiver 16 (step S4).
In step S1, when an ASE (Amplified Spontaneous Emission) signal corresponding to white noise is input to the input terminal of the receiver 16b of the second optical transmitter/receiver 16, a second data is acquired from digital data acquired by the receiver 16b. The provisional transfer function or inverse transfer function of the receiver 16b of the optical transceiver 16 is estimated. However, in some cases, step S1 may be omitted and a provisional transfer function or inverse transfer function prepared separately beforehand may be used. The same applies to step S5.
In step S2, according to an instruction from the second estimation unit 18, the first estimation unit 17 directs the first optical transceiver 16 toward the second optical transceiver 16 via the transmission unit 9a of the first optical transceiver 9. Transmit the signal. At that time, the first digital data acquired by the receiver 16b of the second optical transceiver 16, the temporary transfer function or inverse transfer function of the receiver 16b of the second optical transceiver 16, and the shared first The transfer function or inverse transfer function of the transmitter 9a of the first optical transceiver 9 is estimated in the second estimator 18 from the known signals. AS an estimation method, for example, estimation is performed using an adaptive filter. The adaptive filter is, for example, a filter based on the LMS algorithm or a filter based on the RMS algorithm.
In step S3, the transfer function or the inverse transfer function of the transmitter 9a of the first optical transceiver 9 estimated by the second estimator 18 is obtained from the second estimator 18, the second optical transceiver 16, the light The signal is transferred to the first estimation unit 17 via the transmission path B and the first optical transceiver 9.
In step S4, first, in the first estimation unit 17, the second known signal is the transfer function or inverse transfer function of the transmission unit 9a of the first optical transceiver 9 sent from the second estimation unit 18. The compensated and compensated second known signal is transferred from the first estimation unit 17 to the second optical transceiver 16 via the first optical transceiver 9 and the optical transmission path A. At that time, the true transmission of the receiver 16 b of the second optical transceiver 16 from the second digital data acquired by the receiver 16 b of the second optical transceiver 16 and the shared second known signal. A function or inverse transfer function is estimated. As an estimation method, for example, estimation is performed using an adaptive filter. The adaptive filter is, for example, a filter based on the LMS algorithm or a filter based on the RLS algorithm.
In step S2 and step S4, the first estimation unit 17 generates a known signal, and XI lane (first lane), XQ lane (second lane), YI lane (third lane), YQ lane (fourth lane) A sequence of known signals is inserted into the modulation target signal sequence of. The sequence of known signals is shared between the first estimation unit 17 and the second estimation unit 18. The known signal can be composed of predetermined bits or symbols. The length of the series of known signals is required to be at least longer than the FIR filter length to be calculated.
The operation of the estimated sequence 2 (steps $5 to $8) is similar to that of the estimated sequence 1. That is, first, the first estimation unit 17 estimates a temporary transfer function or an inverse transfer function of the reception unit 9b of the first optical transceiver 9 (step $5). Next, the third optical data acquired by the first optical transceiver 9 when the third known signal is transmitted from the second optical transceiver 16 to the first optical transceiver 9, and the first optical transmission / reception The first estimation unit 17 determines the transfer function of the transmission unit 16a of the second optical transceiver 16 from the temporary transfer function or inverse transfer function of the reception unit 9b of the device 9 and the shared third known signal. Alternatively, the inverse transfer function is estimated (step S6). Next, the transfer function or inverse transfer function of the transmission unit 16a of the second optical transceiver 16 estimated in step S6 is calculated from the first optical transceiver 9 to the second optical transceiver 16 by the first estimation unit 17. To transmit (step $7). Next, the second estimation unit 18 compensates for the fourth known signal by the transfer function or the inverse transfer function of the transmission unit 16a of the second optical transceiver 16 transmitted in step 87, and the second optical transceiver The fourth digital data acquired by the first optical transceiver 9 when it is transmitted to the first optical transceiver 9 from 16 and the compensated fourth known signal is transmitted, and the shared fourth known data From the signal, the first estimation unit 17 estimates the true transfer function or inverse transfer function of the receiving unit 9b of the first optical transceiver 9 (step 88).
In other words, it teaches several different implementations to insert and transmit one (or more) known signals, receive and estimate the transfer function based on the known signal, and compensate for distortion based on the estimated transfer function.  
Furthermore, it also teaches that the transfer function can be linear or non-linear.  See:
An optical transmission characteristic estimation method, an optical transmission characteristic compensation method, an optical transmission characteristic estimation system, and an optical transmission characteristic compensation system according to an embodiment of the present invention will be described with reference to the drawings. The same or corresponding components may be assigned the same reference numerals and repetition of the description may be omitted. Note that the term "transfer function" used below is not limited to a predetermined function that represents the transmission characteristics of a device, a part, a propagation path, etc., but is a function, equation, circuit, or that represents transmission characteristics between certain points. Any kind of track or the like may be used. Also, the transfer function is not limited to linear, but may be a function or the like that represents non-linear characteristics. Furthermore, “transmission” and “transmission” are basically regarded as consent within the scope of the present invention. In addition, “remote” generally means that the installation distance of the optical fiber is long, but if two optical transceivers are connected by an optical fiber (optical transmission line), Does not depend. It is also within the scope of the present invention to construct and operate the system in the same room.
It would have been obvious to modify Nippon to operate in a known manner, such as using the known signal as taught in NTT.  In particular, both are in the same technical art (e.g., optical communications systems) and the results would have been predictable.
 
Regarding claim 8, Nippon teaches a compensation method of a reception signal in an optical transmission system which includes an optical transmission unit which modulates an optical signal into which a known signal is inserted and transmits the optical signal, and an optical reception unit which receives the optical signal from the optical transmission unit, the compensation method comprising the steps, by the optical reception unit, of: 
performing coherent detection of a reception signal of the optical signal received from the optical transmission unit by an optical receiver; 
estimating a nonlinear response transfer function of the optical receiver based on the known signal included in the reception signal after the detection by the optical receiver; and 
compensating nonlinear distortion of the reception signal after the detection based on the estimated nonlinear response transfer function.

Claim 8 is a method corresponding to the operation of the system of claim 1.  Claim 8 is rejected as being obvious in light of the rejection of claim 1.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2017/0078027 (Okabe).

Regarding claim 5, Okabe teaches the optical transmission system (FIG. 7: transmitter 1a and receiver 2a including nonlinear compensator 24) according to claim 1, wherein the receiver compensation section is configured to compensate nonlinear distortion of the reception signal ([0077]: “… The nonlinear compensator 24 compensates for a nonlinear distortion … The nonlinear compensator 24 is a digital filter … and performs nonlinear compensation …”) by using a Volterra filter ([0108]: “… the digital filter based on a second-order Volterra series …”). 

In summary, Okabe teaches a system including a non-linear compensator, and teaches that the non-linear compensator includes a filter, and that the filter can be based on a Volterra series.  In other words, it teaches a compensator using a Volterra filter.
It would have been obvious that the system of claim 1 can be implemented in a known manner, such as with a Volterra filter.  In particular, all of the cited art is in the same technical art (e.g., optical communications systems) and the results would have been predictable (e.g., the dispersion compensator including the Volterra filter will compensate for dispersion).  

Allowable Subject Matter
Claims 2-4, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art of record teaches the general subject matter of the claims.  See the rejection of claim 1.
Regarding claim 2, NTT teaches the receiver transfer function estimation section is configured to estimate a first transfer function of the optical receiver based on an output signal of the optical receiver with respect to input of an amplified spontaneous emission (ASE) signal.  See, for example:
Next, the detailed operation of each step will be described. FIG. 3 is a detailed flowchart of step $1 of estimating a temporary transfer function of the receiver of the optical transceiver according to the embodiment of the present invention. First, an ASE signal is inserted into the input of the second optical transceiver 16 (step 5101). The spectrum of the ASE signal is known to be as uniform as white noise, so it can be passed to obtain frequency characteristics. Next, with the ASE signal input, the second receiver data buffer 15 acquires received data (step $102). Next, the second estimation unit 18 obtains digital data from the second receiver data buffer 15 and performs FFT processing to obtain a temporary transfer function (step S103). Next, a temporary inverse transfer function is calculated from the obtained temporary transfer function (step S104).
Furthermore, as discussed in claim 1, NTT teaches estimating transfer functions, including a transfer function for the transmitter and using an earlier known signal.  See the discussion of claim 1.  However, it fails to teach the particular functionality of the remainder of the claim.  
Regarding claim 3, the prior art of record teaches operation with linear and non-linear transfer functions as discussed in claim 1.  However, it fails to teach implementation using both linear and non-linear response transfer functions as recited in the claim.  
Regarding claim 6, the prior art of record teaches the use of Volterra filter.  However, it fails to teach, in combination with other claim limitations, the optical transmission system according to claim 5, wherein the receiver compensation section is configured to compensate nonlinear distortion of the reception signal by using some of coefficients of the Volterra filter. 
Regarding claim 7, the prior art of record teaches an optical transmission system with a receiver function estimation section configured to estimate nonlinear response transfer function.  However, it fails to teach this by using a component which corresponds to intensity of band dependency or a pattern effect of the nonlinear response out of reference signal components which form the Volterra filter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/            Primary Examiner, Art Unit 2636